CCA 20110264. Notice is hereby given that a certificate for review of the decision of the United States Army Court of Criminal Appeals was filed under Rule 22 this date on the following issues:
I. WHETHER THE ARMY COURT OF CRIMINAL APPEALS ERRED WHEN, CONTRARY TO THE PLAIN LANGUAGE OF 18 U.S.C. § 2422(B), UNITED STATES v. BROOKS, 60 M.J. 495 (C.A.A.F. 2005), AND THE UNITED STATES COURTS OF APPEALS, THE SERVICE COURT HELD THAT “THE INTENT ELEMENT OF ATTEMPTED PERSUASION, INDUCEMENT, OR ENTICEMENT REQUIRES [THAT] THE ACCUSED. . . MUST INTEND THAT THE MINOR, ULTIMATELY, ACTUALLY ENGAGE IN ILLEGAL SEXUAL ACTIVITY AS A RESULT OF HIS PERSUASION, INDUCEMENT, OR ENTICEMENT.”
II. WHETHER THE ACCUSED’S UNSWORN STATEMENT DURING THE SENTENCING PHASE OF TRIAL WAS INCONSISTENT WITH HIS GUILTY PLEA.